DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Two Parts, Same Number: Multiple errors.
“Opening” and “Cap” have the same part number – 1602.  The error apparently occurs in Paragraph 0155 with the miss-labeling of the “cap” part.  
“Second portion” and “Cap” have the same part number – 1810. See paragraphs 0162 and 0168 for both labeling conventions.
“Cap grip material” and “Bottle grip material” have the same part number – 115.  See paragraph 0145.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: See section above.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (note that for convenience, paragraph references reflect the PG Pub version of the specification). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
“Cap” (Claim 18 refers to check valve);The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “1602” has been used to designate both “opening” (Around a check valve structure) – Paragraphs 0152 and 0154  and “cap” (Or stem of a check valve structure) – Paragraph 0155.  The drawing points to different embodiments and structures and therefore needs correction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 6-8, 10-12, 21 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2)  as being clearly anticipated by Cheek et al. (US 4802610 – hereafter referred to as Cheek).
In regards to Claim 1, Cheek discloses: A sports beverage bottle assembly, comprising: a bottle (23) defining a closed bottom end and an open top end(Column 3, Lines 5-10); a cap selectively connectable to the bottle and configured to close the open top end of the bottle (Column 1, Lines 44-50), wherein the bottle (23) and the cap (1 – Spout) cooperate to define an interior space (inherent in the container); a nozzle (9-Orfice) carried by the cap (1-spout), the nozzle movable between an open position and a closed position (Column 2, Lines 42-47), 
In regards to Claim 2, Cheek continues to disclose: wherein the movement of the nozzle between the open position and the closed position is linear movement (Cheek, Column 2, Lines 39-47).
In regards to Claim 3, Cheek continues to disclose: wherein the cap comprises a tubular nozzle (9) receiver that supports the nozzle for movement between the open position and the closed position (Cheek - Nozzle is separate from the tube construction that makes the flow channel – Part 7 meeting this limitation), wherein the tubular nozzle receiver and the nozzle cooperate to define one or more windows (21 and 21’ in Figure 1)that permit entry of the liquid contents into the outlet passage of the nozzle (Cheek, Column 2, Lines 39-41 and Figure 3).
In regards to Claim 6, Cheek continues to disclose wherein the vent passage extends through the cap (Cheek – the passage extends through the cap – see Figure 3 where the passage defined by 30 through 7 extends through the cap when the cap is in the open position.).
In Regards to Claim 7, Cheek continues to disclose wherein the terminal end of the vent conduit is located adjacent the closed bottom end of the bottle (Column 2, 
In regards to Claim 8, Cheek continues to disclose wherein the vent conduit is removably connected to the cap (Cheek, Figure 2, 39 is a separate piece to this assembly and, with the drawing detail, is removable).
In regards to Claim 10, Cheek continues to disclose: further comprising a vent plug configured to selectively open and close the vent passage (Cheek – Item 34 open and closes the vent passage when the nozzle is opened and closed, see also Column 2, Lines 42-48).
In regards to Claim 11, Cheek continues to disclose wherein the vent plug moves with the nozzle (Cheek, Demonstrated in Figures 2 – Closed, and Figure 3 – Open).
In regards to Claim 12, Cheek continues to disclose wherein the vent plug and the nozzle are formed as a single piece (Cheek, Item 41 is integral to the nozzle assembly – 9).
In regards to Claim 21: Cheek continues to disclose wherein an outer surface of a sidewall of the bottle defines a shoulder that extends in a circumferential direction around the bottle  (Cheek, Figure 3, see Item 23 where the shoulder/sidewall is depicted in an embodiment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

Claims 4, 5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheek and further in view of Brewster, et al. (US 20140091113 – hereafter referred to as Brewster). 
In regards to Claim 4, Cheek does not explicitly disclose the opening area of the windows in the flow path.
However, Brewster teaches: wherein the one or more windows (Brewster – conduit – item 130) define a total area of at least 65 square millimeters (Brewster, paragraph 0091 – cross sectional area of 80 square millimeters – in order to move the contents of the bottle quickly to the user – See Paragraph 0086).
Further, Brewster’s area of 80 square millimeters, using geometry – the radius is then 5mm – inlet and outlet ports have the same area – result in a diameter (5mm+5mm) of 10 millimeters for the outlet passage – in order to move the contents of the bottle quickly to the user – See Paragraph 0086).
Also, Brewster’s cap volume has the capability to hold a significant portion (expressed as a %) of the volume of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow-path geometry of Cheek with the larger flow-path openings of Brewster in order to advantageously increase the volume of container contents to the user.   
Cheek as modified by Brewster above discloses a cross sectional area of up to 80 square millimeters, but does not specifically include the range of up to 65 square 
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of flow path area disclosed in the prior art, discovering the optimum area as expressed in square millimeters or the optimum diameter as expressed in millimeters to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (Flow path area or optimum opening diameter) is established that is not already anticipated in the prior art applied.)
	 
In regards to Claim 5, Cheek as modified above teaches: wherein the outlet passage of the nozzle defines a minimum diameter of at least 9 millimeters (Brewster’s area of 80 square millimeters, using geometry – the radius is then 5mm – inlet and outlet ports have the same area – result in a diameter (5mm+5mm) of 10 millimeters, meeting this limitation.) (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 15, Cheek as modified above includes a cap that defines a cavity volume, but does not expressly disclose a specific measurement of that volume.
 Brewster teaches a cavity, wherein a volume of the cavity (Brewster, See Figure 7A) is at least about 5% of a volume (Not explicitly disclosed) of the interior space of the bottle.
Cheek as modified by Brewster above discloses a cavity volume of about 5% to infinity.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of the cap cavity volume of 5% of the total volume or greater to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the cavity volume is established that is not already anticipated in the prior art applied.)
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Brewster to suit a particular application based on basic engineering principles and intended use, including a relative size between the cap volume and the interior container volume based on configurations, container shapes and market requirements.  
In regards to Claim 16, Cheek teaches about the presence of a vent passage (Cheek, Item 37, Figure 1), but does not explicitly disclose the ratio of the vent area to the flow area.
Brewster discloses an increased cross-sectional area in order to facilitate flow,  (Brewster – 80 square mm) wherein a ratio between a minimum cross-sectional area of the outlet passage and a minimum cross-sectional area of the vent passage (the ratio exists, since the cross-sectional area is impossible to calculate given that patent drawings are not to scale) is equal to or less than about 14:1 (Not explicitly established)
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the vent to opening ratio to 14:1 in order to establish a high flow rate for this application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the ratio is established that is not already anticipated in the prior art applied.)
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size relationships of the vent passage geometry of Cheek with the outlet passage geometry of Brewster to suit a particular application based on basic engineering principles and intended use, including a relative size ratios of passage areas based on configurations, customer requirements and other design configurations. 

 Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheek and further in view of Rees (WO2019102209 – hereafter referred to as Rees). 
In regards to Claim 9, Cheek discloses a vent passage in the venting assembly including a vent conduit that runs to the bottom of the container but does not disclose a water trap in the vent assembly to accommodate water in the conduit.
However, Rees teaches: water trap (Rees, Figure 1, Items 50, 22 and 62 acting in concert) positioned between the vent passage (Vent passage starts at bottom wall of 50 and goes through 62) and the terminal end (62), the water trap configured to accommodate water from within an interior of the vent conduit (Space formed by the volume of bottom or lower portion of wall 50 and upper limit as defined by 22 – vent valve and 52 - slit in order to prevent leakage after pressure equalization, Page 19 – lines 19-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow-path geometry of Cheek by adding a water trap (Page 19, Lines 19-29 – parts 22 – vent valve, 50, cylindrical side wall, and 52 – slit) to accommodate water in the vent conduit in order to advantageously decrease the risk of inadvertent spillage of water from the vent assembly during use in the inverted mode of operation.    
In regards to Claim 18, the cap assembly of Cheek is silent on the presence of a vent valve used during the inverted mode of operation in the vent passage assembly.
However, Rees teaches: further comprising a check valve (Rees, 22 – vent valve in the vent passage assembly) configured to permit the vent flow of air and inhibit or prevent a flow of air or the liquid contents through the vent passage in a direction from the interior space (See Page 19, Lines 19-29 – flow prevented by the counteracting airflow into the container applied by the suction of the liquid out through the main flow channel) of the bottle assembly to the atmosphere (Lines 26-29 – to allow air flow into the cup base to equalize the air pressure, and to prevent leakage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow path geometry of the vent valve assembly of Cheek by adding a check valve (Page 19, Lines 19-29 – parts 22 – vent valve, 50, cylindrical side wall, and 52 – slit, and specifically Line 29.) to accommodate water in the vent conduit in order to advantageously decrease the risk of inadvertent spillage of water from the vent assembly during use.    

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheek and further in view of Tamarit-Rios (US 20130233869 – hereafter referred to as Tamarit-Rios). 
In regards to Claim 13, Cheek teaches most limitations but does not explicitly disclose the geometry and interaction of the vent plug with the vent passage.
However, Tamarit-Rios teaches: wherein the vent plug (Tamarit-Rios, Figure 4 (NOTE: All item numbers are from Figure 4), Item 720) comprises an elongate projection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vent flow-path geometry of Cheek by adding a check valve (Page 19, Lines 19-29 – parts 22 – vent valve, 50, cylindrical side wall, and 52 – slit, and specifically Line 29.) to accommodate water in the vent conduit in order to advantageously decrease the risk of inadvertent spillage of water from the vent assembly during use.    
Further, Cheek as modified by Tamarit-Rios includes a general shape of the vent and vent plug, it does not specifically include the shape as cylindrical. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the vent plug assembly to suit a particular application based on basic engineering principles and intended use, including a relative geometries between vent plug and vent passage based on sealing requirements and ease of manufacturing to generate an effective seal for the container when closed.

Claims 14, 17, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheek and further in view of Hirst et al. (US 20180050844 – hereafter referred to as Hirst). 
In regards to Claim 14, the device of Cheek teaches most limitations but the threads are disposed on the interior of the cap. 
However, Hirst teaches: wherein the cap (36) is connectable to the bottle by a threaded connection  (Hirst – Figure 3B – first groove) in which threads are located on an interior surface of the bottle (Paragraph 0118 – Last three sentences and Figure 3B in order to integrate the assembly onto other supportive structures – paragraph 0098). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap structure of Cheek with the threads on the interior surface of the cap (Hirst – first groove)  in order to streamline the external characteristics of the container to advantageously improve the ability of the container to integrate with existing bicycle water bottle holding structures.
In regards to Claim 17, the device of Cheek discloses most limitations but does not teach a tubular valve assembly that holds the valve structure separate from the lid structure. 
However, Hirst teaches: wherein the cap (Hirst, 11 – lid assembly) comprises a tubular nozzle receiver (16 – valve body) that supports the nozzle (18 - nozzle), the tubular nozzle receiver comprising an elevated inner platform with a lateral sealing surface (Paragraph 0102) and a vertical sealing surface (See Figure 2A and 2B where the 16 is displayed from the top and the bottom, meeting this limitation), the nozzle comprises a round sealing surface (See Figure 2B, Items 14 - selector and 34 – elongate body), wherein the round sealing surface abuts the lateral sealing surface and the vertical sealing surface (See Paragraph 0133 for description of sealing, which meets this limitation – in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal valve and sealing structure of Cheek with the valve body and seal structure of Hirst (16 – valve body and paragraph 0102 for sealing structure) in order to advantageously enhance the ability to consume liquids from a straw or directly from the nozzle while inverted in order to enable quick hydration during athletic activities.  
In regards to Claim 20, the device of Cheek discloses most limitations but: 
However, Hirst teaches: wherein the bottle is constructed of a rigid material (Hirst, Paragraph 0127 – the body (44) may be more rigid than another portion – and discloses over-molding of different materials in order to produce a container that allows hydration during moving or stationary activities – Paragraph 0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Cheek with the balance of rigidity and flexibility of Hirst (Paragraph 0127 – for discussion of the rigidity/flexibility balance) in order to combine container material characteristics to advantageously increase the consumption position options of  the user.
In regards to Claim 22, the device of Cheek discloses most limitations but is silent on the removability of the nozzle.
However, Hirst teaches: wherein the nozzle (36 – Valve Assembly)  is removable from the cap (11 – lid).  (Paragraph 0111 – the fourth position of the selector (14) may correspond to a detachment mode in which the valve assembly may be decoupled from the body…to facilitate cleaning.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pour Spout of Cheek with the removeable nozzle structure (11 – lid, 36 – valve assembly, and Paragraph 0111) in order to combine advantageously modify the top assembly for easy disassembly in order to facilitate device cleaning.
In regards to Claim 23, Cheek as modified by Hirst above does not specifically teach directions for use imprinted on the nozzle.
Official Notice is given that : wherein the nozzle comprises an indicator to indicate to the user the location on the nozzle to push for removal of the nozzle. (Labeling directions onto an implement does not produce a patentable distinction.  The critically of this is not explained. See US20180050844 – top for labeling conventions already in common use or peruse common listings for drink containers with “for use labels” on the container nozzles on online retailer platforms, e.g. Amazon.com).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle imprint of the modified Cheek apparatus with the commonly understood convention of labeling the container with “For Use” instructions in order to simplify the operation of the apparatus for users in stressful athletic situations. 

	
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheek and further in view of Barreto et al. (US 20150329250 – hereafter referred to as Barreto). 
In regards to Claim 19, the device of Cheek discloses most limitations but is silent on an external and separate gripping layer.
However, Barreto teaches wherein the bottle comprises an outer layer (Barreto, Figure 1, Item 24A (Outer Layer) and 24B (Inner layer) of a grip material (Barreto, Figure 1, paragraph 0035 – describes different materials used for different purposes – such as physical properties (e.g., rigidity) are known in the container art.  This paragraph – 0035, was meant to capture the range of known qualities and types of materials used to make the lid, the base or the cover.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall structures of the bottle for Cheek with the physical characteristics of the outer layer in Barreto (24A – Outer layer – with gripping surface, and material selection for gripping in order to combine material selection characteristics to advantageously produce the desired characteristic of the container – including enhanced grip. 
Further, regarding claim 19, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the material selection of the outer container (24 – outer container) of the device of Barreto to suit a particular application based on basic engineering principles and intended use, including a gripping characteristic desired based on design and use requirements. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cezeaux (US 20050056652) discloses Figures 1-4 with coaxial spout arrangement with straw structure as well as general features relevant to the scope and structure of the claimed invention.
Lutzbetak et al (ES2678315) discloses Figures 1-9 and structures including venting that are relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731